5. Commemoration of 1956 Hungarian Uprising (vote)
- Before the vote on Recital J:
(DE) Mr President, ladies and gentlemen, although this resolution makes a connection between the Hungarian revolution and the other efforts at resistance in Eastern Europe, it makes no reference to the uprising on 17 June 1953 in the GDR, when, in over seven hundred cities and municipalities, people went on strike and mounted demonstrations, events that were put down by Soviet tanks. I would therefore like to insert the following in Recital J:
'recognising the historical and political link between the Hungarian Revolution in October 1956 and various other forms of resistance and resistance movements, such as the mass demonstrations in East Germany in June 1953, the Poznań demonstrations in Poland in June 1956, the Prague Spring of 1968, the birth of the Solidarity Movement in Poland in 1980 and democracy movements in the former USSR, notably those of the Baltic peoples;'
(Applause)
(Parliament accepted the oral amendment)